Motion by respondent (1) to extend the effective date of his five-year suspension from April 2, 1984 to September 1, 1984, (2) to modify the order of suspension to permit him to continue in his present employ solely in a nonlegal capacity, without performing any functions as an attorney and counselor at law and (3) further modify the order of suspension so as to credit him with the period of three years and 10 months during which he voluntarily suspended himself from the practice of law. H Motion granted only to the extent of amending the order of this court dated March 5,1984 (99 AD2d 353) to show that the effective date of the respondent’s suspension from the practice of law for five years is July 1, 1984. H In all other respects, the motion is denied. The respondent is referred to subdivision 2 of section 90 of the Judiciary Law; and see, also, section 691.10 of the rules of this court (22 NYCRR) dealing with the permissible activities of a suspended attorney. O’Connor, J. P., Brown, Niehoff, Rubin and Boyers, JJ., concur.